                        Case 2:18-cr-00123-cr Document 1 Filed 10/15/18 Page 1 of 1

                                                                                                            U.S. DiS1 tLC l CJURT
                                                                                                          mSTRICT OF VEf;MGHT
AO 91 (Rev. 11/11) Criminal Complaint                                                                                   r·rr ::-n

                                    UNITED STATES DISTRICT COURT                                         zers OCT 15           PH I: 07
                                                                 for the
                                                         District of Vermont
                                                                                                                        CLERK

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
                                                                    )
                      Krystal Whitcomb                              )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    October 10, 2018             in the county of             Caledonia                   in the
                       District of _ _ _
                                       V_er_m_o_n..c...t_ _ _ , the defendant(s) violated:

             Code Section                                                     Offense Description
21 U.S.C. § 841(a)(1)                            Knowingly and intentionally distributed heroin, a Schedule I controlled
                                                 substance.




          This criminal complaint is based on these facts:
See attached Affidavit.




          ~ Continued on the attached sheet.




                                                                                              Wade Cochran, VDTF
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             10/15/2018


City and state:                         Burlington, Vermont
                                                                                               Printed name and title
